 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   JAMES JAKOBSEN and RIKA MANABE,
     and their marital community,                       Case No. 2:19-cv-01254-RSM
10
                                        Plaintiffs,     STIPULATION REGARDING
11                                                      DEADLINE FOR WELLS FARGO
             v.                                         BANK, N.A. TO RESPOND TO
12                                                      PLAINTIFFS’ AMENDED
     ANNETTE BURROUS, an individual;                    COMPLAINT, AND ORDER
13   WELLS FARGO BANK N.A., a federally
     charted banking association; and ANY AND
14   ALL PERSONS AND ENTITIES CLAIMING
     BY OR THROUGH THE DEFENDANTS,
15
                                      Defendants.
16

17            Plaintiffs James Jakobsen and Rika Manabe (“plaintiffs”) and Defendant Wells Fargo

18   Bank, N.A. (“Wells Fargo”) stipulate that Wells Fargo may have until January 9, 2020, an
19
     extension of ten calendar days, to answer or otherwise respond to plaintiffs’ amended
20
     complaint. Plaintiffs moved for leave to amend their complaint on November 27, and Wells
21
     Fargo did not oppose this motion. The Court granted plaintiffs’ motion on December 13, and
22
     plaintiffs filed the amended complaint the following Monday, December 16. Wells Fargo’s
23

24   response deadline to the amended complaint is currently December 30, 2019. No other case

25   deadlines will be affected.
26

     STIPULATION REGARDING DEADLINE FOR
     WELLS FARGO TO RESPOND TO
     AMENDED COMPLAINT - 1
     304179637 v2
 1

 2            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 3
              DATED December 27, 2019.
 4
      DEMCO LAW FIRM, P.S.                             K&L GATES LLP
 5

 6    By: /s/ Christopher MacMillan                    By:/s/ Peter A. Talevich

 7    Lars E. Neste, WSBA # 28781     _____            Peter A. Talevich, WSBA # 42644
      Chris M. MacMillan, WSBA # 50094                 Christopher A. Vandervoort, WSBA #52582
 8    Skyler B. Gunderson, WSBA # 54013                925 Fourth Avenue, Suite 2900
                                                       Seattle, WA 98104
 9    3224 Wilson Ave. S, Suite 200                    Phone: (206) 623-7580
      Seattle, WA 98118                                Fax: (206) 623-7022
10    Phone: (206) 203-6000                            E-mail: peter.talevich@klgates.com
      E-mail : lneste@demcolaw.com                     E-mail: christopher.vandervoort@klgates.com
11              cmacmillan@demcolaw.com
                sgunderson@demcolaw.com                Andrew C. Glass, Pro Hac Vice
12                                                     Gregory N. Blase, Pro Hac Vice
                                                       State Street Financial Center
13                                                     One Lincoln Street
                                                       Boston, MA 02111-2950
14                                                     Phone: (617) 261-3100
                                                       Fax: (617) 261-3175
15                                                     E-mail: andrew.glass@klgates.com
                                                       E-mail: gregory.blase@klgates.com
16
                                                       Attorneys for Defendant Wells Fargo Bank,
17                                                     N.A.

18

19

20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21
              DATED this 27th day of December, 2019.
22

23

24
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

     STIPULATION REGARDING DEADLINE FOR
     WELLS FARGO TO RESPOND TO
     AMENDED COMPLAINT - 2
     304179637 v2
